Title: To George Washington from Colonel Henry Jackson, 24 June 1778
From: Jackson, Henry
To: Washington, George


                    
                        May it Please your Excellency
                        Black Horse Tave[r]n [N.J.]June 24th 1778
                    
                    On the 22d In the Eveng I recd Orders from Genl Arnold to march the detachments under my Command and follow the Route of the Enimy—Their Rear move’d about 9 O.C. this Morg from Rechleys Town— they march’d in two divisions. the right towards Walls Mill & the Left towards Allen Town—I have in my detachments 240 Men—Colo. White is here with about 50 Light Dragoons—about two Miles in my front is 3 Companys of Continental Soldiers—these are all the Troops that are in their Rear—the Militia do not turn out at all—I shall move on immediately after my men are ⟨mutilated⟩ refreshd, your Excelly will please to send me orders in what manner I am to proceed. I am with the grestest respect your Excellencys most obet & humble sevt
                    
                        Henry Jackson Colo.
                    
                